Citation Nr: 0708679	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected bilateral hearing loss.

2.  Entitlement to an increased initial disability evaluation 
in excess of 10 percent for tinnitus.

3.  Entitlement to an increased initial disability evaluation 
in excess of 10 percent for peptic ulcer disease.

4.  Entitlement to service connection for a skin disorder, to 
include as linked to herbicide exposure.

5.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1962 to May 
1966.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That rating decision denied claims 
for service connection for a skin disorder and PTSD, and 
awarded service connection for bilateral hearing loss, with a 
20 percent initial disability evaluation being assigned.  
Claims for service connection for tinnitus and peptic ulcer 
disease were granted, and a 10 percent initial evaluation was 
assigned for each of those disabilities.  The veteran 
disagreed with these determinations in March 2004.  After the 
RO issued a statement of the case (SOC) in December 2004, the 
veteran's timely substantive appeal was received in January 
2005.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted before the undersigned Veterans Law 
Judge in September 2005.

At his September 2005 hearing, the veteran withdrew an appeal 
for service connection for syncope.  The withdrawal of that 
issue is valid, and that issue is not before the Board for 
appeallate review at this time.  38 C.F.R. § 20.204 (2006).

The claims of entitlement to service connection for a skin 
disorder and for a psychiatric disorder, to include PTSD, and 
the claim of entitlement to an initial evaluation in excess 
of 20 percent for bilateral hearing loss, and the claim for 
an initial evaluation in excess of 10 percent for peptic 
ulcer disease, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum schedular evaluation assignable by law 
for disability due to tinnitus.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for bilateral tinnitus 
is not authorized by law.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); VAOPGCPREC 2-2004; VAOPGCPREC 5-2004; VAOPGCPREC 2-
2003; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for his bilateral 
tinnitus.  



Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was signed into law in November 2000.  The VCAA 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

However, the issue currently before the Board is entitlement 
to an initial evaluation in excess of 10 for bilateral 
tinnitus.  A recent VA General Counsel opinion has concluded 
that the notice provisions of 38 U.S.C.A. § 5103(a) do not 
apply to such claims, since there is no legal basis for 
separate disability evaluations for each ear for tinnitus.  
See VAOPGCPREC 2-2004 (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a prior precedent opinion of the General 
Counsel (see VAOPGCPREC 2-2003)).  See also VAOPGCPREC 5-
2004.  Accordingly, no further discussion of VA's actions and 
development conducted to comply with the VCAA is required.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because, as will be explained 
further below, current law prohibits the assignment of 
separate ratings for each ear for tinnitus or a rating in 
excess of the 10 percent maximum schedular evaluation.  
Accordingly, the Board finds that VA is not required to 
assist the veteran in the development of this claim.  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases 
where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law).

Claim for evaluation in excess of 10 percent for bilateral 
tinnitus

The veteran reports bilateral tinnitus.  He was awarded 
service connection for tinnitus by a rating decision issued 
in April 2003, and an initial 10 percent evaluation was 
assigned for that disability.  The veteran seeks a higher 
evaluation.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's tinnitus has initially been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  At the time the veteran filed his claim, in 
March 2001, DC 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A note following that Diagnostic Code 
stated that a separate evaluation for tinnitus could be 
combined with an evaluation under DCs 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. § 
4.87, DC 6260 (2001).

Subsequently, 38 C.F.R. § 4.87, DC 6260 was amended, 
effective June 13, 2003.  The new version of DC 6260 still 
allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the diagnostic code 
now include the following: Only a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) is 
not to be evaluated under DC 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  
See 38 C.F.R. § 4.87, DC 6260 (effective from June 13, 2003).

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  The Board first notes that it has been VA's policy 
for a number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822-23 (2003). 

Moreover, effective June 13, 2003, the notes accompanying 38 
C.F.R. § 4.87, DC 6260 now specifically require the 
assignment of a single evaluation, even for bilateral 
tinnitus.  While the veteran, through his representative, 
contends, in essence, that 38 C.F.R. § 4.25(b) nevertheless 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus, VA's Secretary specifically rejected 
this argument in codifying the policy of assigning only a 
single evaluation for bilateral tinnitus.  See 68 Fed. Reg. 
25,822-23 (2003) (". . . to rate each ear separately would be 
a violation of the principle of 38 C.F.R. § 4.25(b) that a 
'single disease entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus, and appears to arise from 
the brain, not the ears.

Therefore, the undifferentiated nature of the source of the 
noise, i.e., the brain, is the primary basis for VA's 
practice of rating tinnitus as a single disease entity. See 
VAOPGCPREC 2-2003.  Accordingly, for the purpose of rating 
tinnitus, the perception of sound in one or both ears is 
irrelevant and the assignment of separate ratings based on 
each ear is impermissible, even under the old version of the 
rating criteria.  See VAOPGCPREC 2-2003.

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that 
policy VA's Secretary has indicated that 38 C.F.R. § 4.25(b) 
does not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any 
diagnostic code.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7105(c).

The record does not reflect that the veteran has raised a 
claim under 38 C.F.R. § 3.321(b)(1) that he is entitled to an 
evaluation in excess of 10 percent on an extraschedular 
basis, and the evidence of record does not include any 
evidence that the veteran's tinnitus has resulted in a 
disability picture that is unusual or exceptional in nature.  
Therefore, the Board is not required to address whether the 
veteran is entitled to an evaluation in excess of 10 percent 
for tinnitus on an extraschedular basis, and has no 
jurisdiction to address the issue in the first instance.  See 
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

In conclusion, 10 percent is the maximum rating available for 
tinnitus, regardless of whether the manifestations of 
tinnitus are unilateral or bilateral.  There is no legal 
basis for a schedular entitlement to an evaluation in excess 
of 10 percent for tinnitus; hence, the doctrine of reasonable 
doubt as provided in 38 U.S.C.A. § 5107(b) is not applicable.  
Sabonis, supra.  Accordingly, the claim for separate 10 
percent ratings for tinnitus in each ear must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.


REMAND

At his September 2005 Travel Board hearing, the veteran 
testified that his hearing loss disability had increased in 
severity since the April 2003 of VA examination.  The veteran 
noted that he obtained hearing aids through VA some time 
after the April 2003 examination, and testified that he had 
been examined when the hearing aids were provided.  It 
appears that VA clinical records which are relevant to the 
determination of the severity of the veteran's hearing loss 
are available and should be associated with the claims file.  
The veteran should be provided with additional VA examination 
if the VA audiologic records to not disclose contemporaneous 
examination.

The veteran contends that he has a current skin disorder.  
Although the VA clinical records associated with the claims 
file disclose no evidence that the veteran currently receives 
treatment for a skin disorder, the veteran is entitled to an 
examination.  

The veteran testified that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
peptic ulcer disease because that disorder has required 
hospitalization during the pendency of this appeal.  The 
veteran should be afforded the opportunity to identify any 
and all non-VA facilities at which he has been hospitalized 
or received treatment for peptic ulcer disease since he 
submitted the claim for service connection in March 2001.   
The veteran also contends that the symptoms of his ulcer 
disease have changed since he was afforded VA examination in 
April 2003, nearly four years ago.  VA examination should 
again be afforded.  

The veteran testified that his unit was a combat unit and 
that he operated mortars in action involving the enemy, and 
has duties providing security for his unit as well.  The 
veteran contends that the unit records would support his 
contention that his unit saw combat.  He also contends that 
he was assigned to temporary duty ((TDY) with another unit 
which engaged in combat with the enemy while he was on 
assignment to that unit.  However, the personnel records 
already obtained reflect that the veteran was, for a brief 
period of time, less than two months, assigned to "Mortar 
Battery."  Therefore, before additional personnel records 
are sought to determine whether the veteran was sent TDY to 
units not listed in the personnel records, information about 
the activities of the units shown on the personnel records 
should be sought.  If information about the units shown on 
the personnel records confirms combat stressors described by 
the veteran, and that corroboration is sufficient, then no 
further research about the veteran's unit assignments would 
be required.  

Records of activities of the veteran's known units should be 
sought, either through available electronic search sources, 
or by requesting the information from the Commandant, Marine 
Corps, at the address listed below.  In this regard, the 
Board notes that U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)) specifies, in its 
Stressor Verification Guide, that it does not research Marine 
Corps records.

If no corroboration of combat stressors is initially 
obtained, then the veteran's personnel records should be 
obtained so that his units of assignment, including during 
TDY, may be accurately determined.  If no TDY orders appear 
in the veteran's personnel records, the veteran should be 
asked to provide the specific dates, either for a two-month 
period or for a four-month period, which would most likely 
have included his TDY dates, and morning reports or rosters 
for those months should be requested.  If the veteran's 
contention that he was exposed to combat stressors is 
confirmed, then further VA examination should be afforded and 
appropriate opinion obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative should 
be asked to clarify whether the veteran was 
assigned to "M" Battery, as his service 
personnel records indicate, or to "N" 
Battery, 4th Battalion, 11th Marines, 3rd Marine 
Division, as he testified at his hearing, from 
August 1965 to February 1966.  Any records 
required to assist in this clarification 
should be sought.  

(a) Then, information should be sought, either 
through electronic data sources, or from the 
Commandant of the Marine Corps, Code HDH, 
Headquarters, Marine Corps, Washington, DC 
20380, or from the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles Morris 
Street, SE, Washington, DC 20374-5040, or any 
other address or appropriate agency, for 
verification of the alleged stressful events 
in service. 

Specifically, unit histories, dairies, or 
other military records should be sought which 
might disclose the activities of "M" Battery 
or "N" Battery, 4th Battalion, 11th Marines, 
3rd Marine Davison, from August 1965 to 
February 1966, and in April 1966, and of the 
Mortar Battery, 3rd Battalion, 11th Marines, 
from February 1966 to April 1966.  Information 
should be requested about the activities of 
the veteran's unit(s) in counterinsurgency 
operations in September 1965, in Operation 
Black Ferret in November 1965, Operation 
Harvest Moon in February 1966, or Operation 
Straight Arrow in February 1966, and the 
activities of Mortar /Battery in the defense 
of Chu Lai in February 1966 or in Operation 
Double Eagle at Chu Lai in March 1966 or 
Operation Utah in March 1966, and of "M" 
Battery in Operation Texas or Operation 
Indiana in April 1966.  

(b) If the Marine Corps is unable to locate 
unit histories, operational reports, or other 
records which would reflect the activities of 
the unit to which the veteran was assigned, 
information as to where such records might be 
located should be requested.  

(c) If the information obtained through the 
above research does not verify the veteran's 
claimed stressors, additional personnel 
records, including evaluations, records of 
temporary assignments, orders, pay and the 
like should be requested from the National 
Personnel Records Center (NPRC), noting the 
veteran was in the Marine Corps.  

In addition, the veteran's pay records should 
be sought, to determine whether he received 
combat pay.

2.  Associate with the claims folder all 
current VA clinical records since April 2003 
should be obtained, including records of 
treatment for peptic ulcer disease, a skin 
disorder, or a psychiatric disorder, and any 
audiologic records since April 2003 should be 
obtained.

3.  The veteran should be afforded the 
opportunity to submit or identify any non-VA 
records, including Vet Center records, which 
might show treatment of hearing loss, peptic 
ulcer disease, a skin disorder, or a 
psychiatric disorder, at any time since his 
service discharge.  In particular, the veteran 
should identify each facility at which he was 
hospitalized or treated, including on an 
emergency basis, for peptic ulcer disease 
since March 2001, and the veteran should 
provide the facility's address if possible.  
Obtain the identified private clinical 
records.  

In particular, the veteran should be advised 
that clinical or other records proximate to 
service would be assist in establishing that 
he has had a psychiatric disorder or a skin 
disorder chronically and continuously since 
service, if current diagnosis of such disorder 
is confirmed.  

4.  The veteran should be afforded a VA 
audiologic examination to determine the 
current severity of bilateral hearing loss.  

5.  The veteran should be afforded VA 
examination gastrointestinal examination to 
determine the current severity of peptic ulcer 
disease.  The examiner should be provided with 
a copy of this Remand, the claims file, and 
the veteran's current VA clinical records.  
After examining the veteran and reviewing the 
relevant service medical records and post-
service clinical records, and conducting any 
necessary diagnostic examinations, the 
examiner should describe the severity of the 
veteran's peptic ulcer disease.  The examiner 
should state whether the veteran has mild 
ulcer disease with recurring symptoms once or 
twice yearly, or, has moderate ulcer disease 
with recurring episodes of severe symptoms two 
or three times a year averaging ten days in 
duration or with continuous moderate 
manifestations, or, has impairment of health 
manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 
ten days or more in duration at least four or 
more times a year, or, has more severe 
symptoms.  The examiner should explain his 
characterization of the veteran's symptoms.  

In addition, the examiner should provide an 
opinion as to whether the severity of the 
peptic ulcer disease has exceeded the current 
severity at any time since March 2001, and 
should state when the period of greatest 
severity began and ended.  

6.  The veteran should be afforded VA 
examination of the skin.  The examiner should 
be provided with a copy of this Remand, the 
claims file, and the veteran's current VA 
clinical records.  After examining the veteran 
and reviewing the relevant service medical 
records and post-service clinical records, and 
conducting any necessary diagnostic 
examinations, the examiner should state 
whether the veteran has a current skin 
disorder.  

If a skin disorder is present, the examiner 
should assign a diagnosis for that disorder, 
and should state whether it is at least as 
likely as not (50 percent or greater 
likelihood), or whether it is less than likely 
(less than a 50 percent likelihood), that the 
veteran has a current skin disorder which 
either began in service and has remained 
continuous since the veteran's service or is a 
residual of the veteran's service or some 
incident thereof, to include exposure to 
herbicides.  The examiner should explain the 
rationale for the opinion expressed.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

7.  If the veteran's exposure to a 
stressor or stressors is confirmed, the 
information regarding the confirmed 
stressor should be summarized for the 
examiner, with the supporting information 
available for the examiner's review, if 
appropriate, and the veteran should be 
afforded VA examination.  The VA examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood), or 
whether it is less than likely (less than 
a 50 percent likelihood), that the veteran 
has a current psychiatric disorder, to 
include PTSD or other psychiatric 
disorder, which is the result of or is 
etiologically related to the veteran's 
service.  The examiner should explain the 
rationale for the opinion expressed.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

8.  After completion of the above and any 
additional development deemed necessary, 
the claims on appeal should be 
readjudicated.  If any claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


